DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 14, none of the prior arts of record, in combination or individual, show or make it obvious a  power amplifier system (see fig. 5, 150), wherein the power amplifier comprising a bias circuit configured to generate at least a first cascode bias voltage operable to bias the cascode power amplifier; wherein the bias circuit including a coarse regulator (see fig. 5, 143) configured to be powered by a power supply voltage and to generate a regulated voltage, a bandgap reference circuit (see fig. 5, 144) configured to be powered by the regulated voltage and to generate a bandgap reference voltage, a bias voltage generator  (see fig. 5, 145) configured to generate a plurality of selectable bias voltages based on the bandgap reference voltage, and a bias voltage selector (see fig. 5, 146) configured to choose the first cascode bias voltage from amongst the plurality of selectable bias voltages. Dependent claims 2-8 and 15-20, respectively, are in condition for allowance for the same reasoning.
Regarding claim 9, none of the prior arts of record, in combination or individual, show or make it obvious a method of power amplifier biasing, the method comprising the steps of generating a regulated voltage using a coarse regulator powered by a power supply voltage; generating a bandgap reference voltage using a bandgap reference circuit powered by the regulated voltage; generating a plurality of selectable bias voltages based on the bandgap reference voltage using a bias voltage generator; choosing a first cascode bias voltage from amongst the plurality of selectable bias voltages using a bias voltage selector; and biasing a cascode power amplifier using the first cascode bias voltage.. Dependent claims 10-13 are in condition for allowance for the same reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

December 4, 2021

/PABLO N TRAN/Primary Examiner, Art Unit 2643